            Case 1:20-cv-01605-UNA Document 4 Filed 06/25/20 Page 1 of 4




                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

    BRANDON MICHAEL JACOBS,

                             Plaintiff,
                                                                       Civil Action No. 20-cv-1605
                             v.
                                                                       Chief Judge Beryl A. Howell
    JUDGE FLORENCE Y PAN,

                             Defendant.

                                                      ORDER

         Pending before the Court is plaintiff Brandon Michael Jacob’s pro se Motion to Seal.

Pl.’s Mot. to Seal (“Pl.’s Mot.”) at 1, ECF No. 3.1 The plaintiff’s motion is denied.

         “The starting point in considering a motion to seal court records is a strong presumption

in favor of public access to judicial proceedings.” Hardaway v. D.C. Hous. Auth., 843 F.3d 973,

980 (D.C. Cir. 2016) (quoting EEOC v. Nat’l Children’s Ctr., Inc., 98 F.3d 1406, 1409 (D.C.

Cir. 1996)). In a typical motion to seal court filings, courts consider six factors, originally

identified in United States v. Hubbard, 650 F.2d 293 (D.C. Cir. 1980), in determining whether

that presumption may be overcome.2 When, however, a plaintiff initiating a lawsuit moves to

file a case under seal simultaneously with the filing of the complaint, the motion is more akin to




1
          The Chief Judge is tasked with “hear[ing] and determin[ing] . . . motions in any case not already assigned”
including “motion[s] to seal the complaint.” See LCvR 40.7(f). See also LCvR 5.1(h)(1) (“Absent statutory
authority, no case or document may be sealed without an order from the Court.”)
2
          Those factors are:
                    (1) the need for public access to the documents at issue; (2) the extent of previous public access to
                    the documents; (3) the fact that someone has objected to disclosure, and the identity of that person;
                    (4) the strength of any property and privacy interests asserted; (5) the possibility of prejudice to
                    those opposing disclosure; and (6) the purposes for which the documents were introduced during
                    the judicial proceedings.
Metlife, Inc. v. Fin. Stability Oversight Council, 865 F.3d 661, 665 (D.C. Cir. 2017) (quoting Nat’l Children’s Ctr.,
98 F.3d at 1409 (citing Hubbard, 650 F.2d at 317–22)).

                                                           1
          Case 1:20-cv-01605-UNA Document 4 Filed 06/25/20 Page 2 of 4




a request to proceed under a pseudonym. In both contexts, the plaintiff is seeking to conceal his

identity from the public and thus the same interests are at stake. The requirement that the names

of litigants be known to the public promotes a “presumption in favor of disclosure [of litigants’

identities], which stems from the ‘general public interest in the openness of governmental

processes,’ . . . and, more specifically, from the tradition of open judicial proceedings.” In re

Sealed Case, 931 F.3d 92, 96 (D.C. Cir. 2019) (internal citations omitted) (quoting Wash. Legal

Found. v. U.S. Sentencing Comm’n, 89 F.3d 897, 899 (D.C. Cir. 1996)). Accordingly, “parties to

a lawsuit must typically openly identify themselves in their pleadings.” United States v.

Microsoft Corp., 56 F.3d 1448, 1463–64 (D.C. Cir. 1995) (per curiam) (internal quotation marks

and citations omitted).

       In special circumstances, however, courts have permitted a party to proceed

anonymously. The D.C. Circuit has instructed that “the appropriate way to determine whether a

litigant may proceed anonymously is to balance the litigant’s legitimate interest in anonymity

against countervailing interests in full disclosure.” In re Sealed Case, 931 F.3d at 96. When

weighing those concerns, five factors, initially drawn from James v. Jacobson, 6 F.3d 233, 238

(4th Cir. 1993), serve as “guideposts from which a court ought to begin its analysis.” In re

Sealed Case, 931 F.3d at 97. These five factors are:

       (1) whether the justification asserted by the requesting party is merely to avoid the
       annoyance and criticism that may attend any litigation or is to preserve privacy in a
       matter of [a] sensitive and highly personal nature; (2) whether identification poses a
       risk of retaliatory physical or mental harm to the requesting party or[,] even more
       critically, to innocent non-parties; (3) the ages of the persons whose privacy interests
       are sought to be protected; (4) whether the action is against a governmental or private
       party; and relatedly, (5) the risk of unfairness to the opposing party from allowing an
       action against it to proceed anonymously.

Id. (citing James, 6 F.3d at 238).




                                                  2
            Case 1:20-cv-01605-UNA Document 4 Filed 06/25/20 Page 3 of 4




          At the same time, a court must not simply “engage in a wooden exercise of ticking the

five boxes.” Id. Rather, “district courts should take into account other factors relevant to the

particular case under consideration.” Id. (quoting Sealed Plaintiff v. Sealed Defendant, 537 F.3d

185, 189–90 (2d Cir. 2008)). In exercising discretion “to grant the rare dispensation of anonymity

. . . the court has ‘a judicial duty to inquire into the circumstances of particular cases to determine

whether the dispensation is warranted’. . . tak[ing] into account the risk of unfairness to the

opposing party, as well the customary and constitutionally-embedded presumption of openness

in judicial proceedings.” Microsoft Corp., 56 F.3d at 1464 (quoting James, 6 F.3d at 238 (other

internal citations and quotation marks omitted)).

          As noted above, an attempt to seal a case from its inception is more akin to an attempt to

proceed anonymously than it is to the sealing of particular documents that contain sensitive

information. Thus, it is the factors described in In re Sealed Case that guide this inquiry. The

plaintiff’s one-sentence motion, however, which merely states “Motion to place this case 20-

cv1605 [sic] under seal,” provides no discussion of the relevant factors, let alone facts upon

which the analysis prescribed in In re Sealed Case might be performed. See Pl.’s Mot. at 1.

Without any justification for allowing the plaintiff to seal his case, the “presumption in favor of

disclosure” is unrebutted, and the action will not be sealed. In re Sealed Case, 931 F.3d at 96.

          For the foregoing reasons, it is hereby

          ORDERED that the plaintiff’s Motion to Place Case Under Seal is DENIED; and it is

further




                                                    3
          Case 1:20-cv-01605-UNA Document 4 Filed 06/25/20 Page 4 of 4




       ORDERED that the Clerk is directed not to file the plaintiff’s Complaint until the

plaintiff submits notice that the motion to seal is withdrawn and the plaintiff seeks to proceed

with filing the Complaint on the public docket.

       SO ORDERED.

       Date: June 25, 2020

                                                      __________________________
                                                      BERYL A. HOWELL
                                                      Chief Judge




                                                  4
